Citation Nr: 1521244	
Decision Date: 05/19/15    Archive Date: 05/26/15

DOCKET NO.  10-06 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to February 1989.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The issue involving service connection for a psychiatric disorder is addressed in the Remand portion of the decision below.


FINDING OF FACT

In March 2015, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal on the issue of entitlement to service connection for a back disorder.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for the issue of entitlement to on the issue of entitlement to service connection for a back disorder have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  At the March 2015 hearing, the Veteran submitted a written statement which withdrew the appeal for the issue of entitlement to service connection for a back disorder.  Thus, there remain no allegations of error of fact or law with regard to this issue for the Board to address.  Accordingly, the Board does not have jurisdiction to review the appeal and dismissal of this issue is warranted.


ORDER

The appeal for entitlement to service connection for a back disorder is dismissed.  


REMAND

The Veteran has claimed service connection for posttraumatic stress disorder (PTSD).  Service connection for PTSD disorder requires: (1) medical evidence establishing a diagnosis of the condition; (2) credible supporting evidence that the claimed inservice stressor occurred; and, (3) a link established by medical evidence, between current symptoms and an in-service stressor.  38 C.F.R. § 3.304(f) (2014).  If the claimant did not engage in combat with the enemy or if the claimed stressors are not related to combat, then the claimant's testimony alone is not sufficient to establish the occurrence of the claimed stressors, and his testimony must be corroborated by credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  Service department records must support, and not contradict, the claimant's testimony regarding non-combat stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).  

The Veteran's service treatment records are not available.  Moreover, the Veteran was separated as a result of alcohol related incidents, including some which resulted in disciplinary actions.  These claimed stressors have been held to not be in the line of duty by a July 2013 VA Administrative decision.

Despite the above, the Veteran has asserted two stressors that are not the result of alcohol related incidents.  First he claims that during service his wife was attacked at home by an intruder who was another solider.  The Veteran's wife testified to this occurring and the incident is also referenced in a January 1987 mental status evaluation, which also noted the presence of symptoms of depressed mood.  This incident appears to be separate from the documented incident resulting in disciplinary action.  

The Veteran also claims that he witnessed dead bodies during a training exercise in Somalia.  While the service personnel records of record do not show he was stationed in Somalia, a temporary overseas training mission might not reflect such a mission.  The Veteran testified that he was on a training mission to Somalia when he was stationed with "A BTRY, 3/8 FA Bn" in Ft Bragg North Carolina in 1985 or before February 1986.  An attempt to verify this training mission should be made.  

Finally, a June 2012 VA examination diagnosed PTSD.  Several stressors were stated.  However, this examination incorrectly indicated that the attempted assault on the Veteran's wife, which occurred in off base housing in the continental United States by a single criminal intruder, was a "stressor related to the Veteran's fear of hostile military or terrorist activity."  This is simply incorrect.  The weight of a medical opinion is diminished where that opinion is based on an inaccurate factual premise.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).  When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).   


Accordingly, the case is remanded for the following action:

1.  The Veteran must be contacted to afford him the opportunity to identify or submit any additional pertinent evidence in support of the claim for service connection for a psychiatric disorder.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received. 

All attempts to secure this evidence must be documented in the claims file.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.  

2.  The RO should attempt to verify with the appropriate authority if the Veteran was sent on a training mission to Somalia in 1985 or early 1986 while he was stationed with A BTRY, 3/8 FA Bn" in Ft Bragg North Carolina.  

All attempts to secure this evidence must be documented in the claims file.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.  

3.  The Veteran must then be afforded a VA examination to determine the etiology of any psychiatric disability found.  The examiner must contemporaneously review all pertinent records associated with the evidence of record, in the form of electronic records, including, but not limited to, the Veteran's service treatment records, post-service treatment records, the Veteran's assertions.  All studies, tests, and evaluations deemed necessary by the examiner must be performed. 

Based on a review of the evidence of record, the examination findings, and the Veteran's statements, the examiner must opine as to whether any psychiatric disability is related to the Veteran's active duty, to include as due to any incident therein. 

The RO must specify for the examiner the stressors that are established by the record and advise the examiner of the verified version of each stressor.  The examiner is informed that there is evidence to support that the Veteran's wife was assaulted by a criminal intruder during service, while he was not at home, but that this is not "hostile military or terrorist activity."  

The examiner is also requested to review and comment on the January 1987 service department Report of Mental Status Evaluation, which was conducted with respect to disciplinary proceedings, but notes the presence of depressed mood.  

If a PTSD diagnosis is rendered, the examiner must show how each diagnostic criterion to support a diagnosis of PTSD has been satisfied, including whether the requirements for the sufficiency of a stressor have been met.  See American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition; 38 C.F.R. § 4.125 (2014).  If a PTSD diagnosis is deemed appropriate, the examiner must provide an opinion as to the relationship, if any, between that diagnosis and the Veteran's verified stressors, if any.

Additionally, the examiner must opine as to whether any psychiatric disability found, other than PTSD, is causally or etiologically related to the Veteran's active duty, to include any incident therein.  In so doing, the examiner must specifically review and discuss any non-PTSD diagnoses of record.

A complete rationale for all opinions must be expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

4.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examinations, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the evidence of record that shows that notice scheduling the examination was sent to her last known address.  Documentation must be also be obtained and associated with the evidence of record demonstrating any notice that was sent was returned as undeliverable.

5.  The examination reports must be reviewed to ensure that they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, corrective procedures must be implemented. 

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be readjudicated.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative along with an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


